Response to Petition foe Rehearing by
Chief Justice Hobson.
For opinion in this case see page 618, Vol. 147.
If appellee was injured by reason of appellant’s negligence he may recover though his fellow servant was also negligent. It may be true that the baggage man shoved the trunk and that it would not have fallen off but for his shoving it but the jury had before them facts authorizing them to infer that appellant was negligent in starting the train prematurely and that this was the proximate cause of appellee’s injury. We cannot say the verdict is palpably against the evidence.
Petition overruled.